                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Terry Diloreto,

              Plaintiff,

        v.                                     Case No. 2:20-cv-2385

Commissioner of
Social Security,

              Defendant.

                                       ORDER
        This matter is before the court for consideration of the May
21, 2021, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge concluded that the administrative law judge
erred    in   failing   to   explain    why     he   did   not   include   certain
limitations opined by Kristen Haskins, Psy.D., a state agency
psychologist, in plaintiff’s residual functional capacity after
giving her opinion substantial weight.                     The magistrate judge
recommended that the decision of the Commissioner be reversed and
that the case be remanded pursuant to 42 U.S.C. §405(g), sentence
four, for further consideration of Dr. Haskins’ opinion consistent
with the report and recommendation.
        The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report would result in a waiver of the right
to have the district judge review the Report and Recommendation de
novo and a waiver of the right to appeal the decision of the
district court adopting the report and recommendation. Doc. 18, p.
12.     The time period for filing objections to the report and
recommendation has expired, and no party has objected to the report
and recommendation.
     The court agrees with the report and recommendation of the
magistrate judge (Doc. 18) and it is hereby adopted.    The decision
of the Commissioner is reversed, and this case is remanded to the
Commissioner under 42 U.S.C. §405(g), sentence four, for further
consideration of Dr. Haskins’ opinion consistent with the report
and recommendation.   The clerk shall enter judgment reversing the
decision of the Commissioner and remanding this case.


Date: June 8, 2021                 s/James L. Graham
                           James L. Graham
                           United States District Judge




                                2
